Citation Nr: 1422982	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-25 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for a low back condition.  

4.  Entitlement to service connection for an acquired psychiatric condition, to include depression.  

5.  Entitlement to service connection for alcohol dependency.  

6.  Entitlement to service connection for an ulcer, secondary to alcohol dependency.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976, and August 1976 to August 1982.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2012 the Veteran testified during a travel board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for a right knee disability, a left knee disability, a low back disability, and an acquired psychiatric disability, to include depression are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  


FINDINGS OF FACT

1.  The Veteran filed his claim for service connection for alcohol dependency in March 2008, after the passage of congressional legislation, effective October 31, 1990, prohibiting any grant of direct service connection for alcohol and drug abuse.  
2.  The Veteran's alcohol dependency is not proximately due to or the result of a service-connected disability, nor is the Veteran's alcohol dependency aggravated by a service-connected disability.  

3.  Service connection for an alcohol dependency is not allowed on a direct basis, therefore, service connection for an ulcer disability on a secondary basis to alcohol dependency is not allowed.  


CONCLUSIONS OF LAW

1.  Direct service connection for alcohol dependency is barred as a matter of law and the criteria for service connection for alcohol dependency as secondary to a service-connected disability have not been met.  38 U.S.C.A. §§ 105, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.310 (2013).  

2.  The criteria for service connection for an ulcer disorder as secondary to service-connected disability have not been met.  38 U.S.C.A. §§ 105, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notice has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in October 2008.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent February 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may be granted on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disability.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence that shows:  (1) a current disability exists; and (2) the current disability is either (a) proximately due to or the result of service-connected disease or injury or (b) aggravated by an already service-connected disease or injury.  Smith v. Shinseki, 24 Vet. App. 40, 49 (2010).  

Applicable law and regulation provide that compensation shall not be paid if disability was the result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(c).  Effective for claims filed after October 31, 1990, Section 8052 of the Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, prohibits payment of compensation for a disability that is a result of a Veteran's own alcohol or drug abuse and amended 38 U.S.C.A § 105(a) to provide that an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the Veteran's own willful misconduct, including abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301.  

The Federal Circuit has held that 38 U.S.C.A. §§ 105 and 1110 preclude compensation for primary alcohol abuse disabilities and secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The decision explains that "primary alcohol abuse" means an alcohol abuse disability arising during service from voluntary and willful drinking to excess. Id.  However, the Federal Circuit has held that service connection is warranted when drug or alcohol abuse results secondarily from a service-connected disability, but compensation should only result "where there is clear medical evidence establishing that the drug or alcohol abuse disability is indeed caused by the Veteran's primary service-connected disability."  Allen v. Principi, 237 F. 3d 1371 (Fed. Cir. 2001).  

The Board acknowledges that the Veteran is currently diagnosed with alcohol dependence, in remission, according to the evidence of record.  However, as noted above, service connection may not be granted for a primary alcohol abuse as a matter of law.  38 U.S.C.A. §§ 105, 1110; Allen v. Principi, 237 F.3d 1376 (Fed. Cir. 2001).  Service connection may be granted for alcohol abuse that is caused by another service-connected disorder; however, here, the evidence of record does not show that the Veteran's alcohol dependency is caused by a service-connected disorder.  Allen v. Principi, 237 F.3d at 1376 (Fed. Cir. 2001).  Indeed, the Veteran is currently not service connected for any disability, much less any disability that has been suggested as a cause for his alcohol abuse.  

Therefore, as direct service connection for alcohol abuse is barred as a matter of law and the evidence of record does not show that the Veteran's alcohol dependency is proximately due to or the result of a service-connected disability or aggravated by a service-connected disability, service connection for alcohol dependency must be denied.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.310; Allen v. Principi, 237 F.3d at 1376.  Furthermore, the period of service that the Veteran received treatment for alcohol dependence has been deemed dishonorable service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but as the preponderance of the evidence is against the Veteran with regard to the relevant factual inquiries, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Given the Board's denial of service connection for alcohol dependency, the Veteran's claim for service connection for an ulcer disability as secondary to alcohol dependency must be denied as a matter of law.  Allen v. Principi, 237 F.3d at 1376 (holding that §§ 105 and 1110 preclude compensation for secondary disabilities that result from primary alcohol abuse).  


ORDER

Service connection for alcohol dependency is denied.  

Service connection for an ulcer disability, secondary to alcohol dependency, is denied.  


REMAND

The Board finds that further development is needed on the remaining claims for service connection for a right knee, left knee, low back, and acquired psychiatric disability, to include depression disabilities.  The Veteran contends that all of these disabilities began while on active duty, or as a result of his military service.  

Right knee, left knee, and low back disabilities

The Veteran contends that his right knee, left knee, and low back disabilities were caused by his military service.  Specifically, he contends that they are due to numerous jumps out of an airplane as a parachute trooper in service.  Besides the impact the landings had on his knees, if after a jump he landed in the trees, his knees and back would also be hit by tree limbs.  In addition, he stated that he also suffered injuries to his knees while performing his military duties as a wire systems installer.  As a telephone installation pole handler, the Veteran was required to climb trees.  At times, while climbing a tree, he would slip with the clips and twist his knees.  

Service medical records show that the Veteran complained of right knee pain and was diagnosed with chondromalacia.  Service medical records are negative for a left knee injury or diagnosis of a right knee disability.  However, post-service treatment records reflect numerous complaints of bilateral knee pain.  A 2003 treatment note states that the Veteran reported bilateral knee pain and that when he uses stairs his knees buckle.  A 2005 treatment record notes right knee arthralgia.  Post-service treatment records also note that the Veteran has several diagnoses for his low back condition.  According to the evidence of record, the Veteran has been diagnosed with lumbar intervertebral disk disorder with radiculopathy, lumbar spondylosis, and bilateral sacroilitis.

It remains unclear whether the Veteran's current right knee disability, his left knee pain, and his low back disability were caused by his military occupations.  Accordingly, a new VA examination and opinion is necessary to fairly assess the claim.  

Acquired psychiatric disability, to include depression

The Veteran reported that he has experienced symptoms related to his depression in service and since his discharge from service.  Additionally, the Veteran and his wife have reported that he experiences flashbacks from his tours in Korea.  He also claims to experience nightmares.  The evidence shows that the Veteran has a current diagnosis of depression and a long history of psychiatric treatment.  The Veteran's reports of relevant symptomatology in and after service can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Therefore, as a result of the above findings, the Board finds that an examination and opinion are needed to determine whether the Veteran's currently diagnosed depression, or any other acquired psychiatric disability is related to his active military service.  38 U.S.C.A. § 5103A(d) (West 2002).  

Accordingly, the case is REMANDED for the following action:  

1.  Afford the Veteran a VA examination to determine the etiology of his current right knee disability, and whether the Veteran has a left knee disability.  The examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's right knee disability had its onset in or is etiologically related to service.  The examiner should also render an opinion as to whether it is at least as likely as not (50 percent probability or more) that any left knee disability had its onset in or is etiologically related to service.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's knee pain complaints are consistent with parachute jumps.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's knee disabilities resulted in a 2006 fall from a ladder, which resulted in a back injury.  

2.  Afford the Veteran a VA examination to determine the nature and etiology of his current low back disability.  The examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's low back disability had its onset in or is etiologically related to service.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's back disability is consistent with in-service parachute jumps.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's back disability is related to a partial fall from a telephone pole in service.  

3.  Afford the Veteran a VA examination to determine the etiology of his current psychiatric disability, to include depression.  The examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's psychiatric disability had its onset in or is etiologically related to service.  

The Veteran's claims folder must be made available to and reviewed by the examiner and the examiner should acknowledge such review.  A complete rationale should be given for all opinions and conclusions expressed.  

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.  

4.  Then, readjudicate the issue on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




______________________________________________
Michael Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


